
	

113 SRES 56 ATS: A resolution recognizing the significance of the 100th anniversary of the death of Harriet Ross Tubman.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Cardin (for himself,
			 Mr. Portman, Ms. Mikulski, Mr.
			 Schumer, Mrs. Gillibrand, and
			 Mr. Brown) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		A resolution recognizing the significance
		  of the 100th anniversary of the death of Harriet Ross Tubman.
	
	
		Whereas Harriet Ross Tubman was born into slavery near
			 Buckstown, Maryland, in or around the year 1820, to her parents Benjamin Ross
			 and Harriet Green, and was named Araminta Ross;
		Whereas, as a child slave, Tubman checked muskrat traps
			 along the marshes of the Blackwater River in Dorchester County, Maryland, and
			 later worked in the fields and forests surrounding the Brodess
			 Plantation;
		Whereas, as a teenage slave, Tubman worked as a seamstress
			 on the Cook Plantation in Dorchester County, Maryland, and changed her name to
			 Harriet;
		Whereas, at the age of 24, Tubman married a free black man
			 named John Tubman, though she remained a slave;
		Whereas, in 1849, upon hearing news that she was to be
			 sold to settle the debts of her late master, Tubman escaped from slavery to
			 Philadelphia, Pennsylvania, marking the first of many expeditions to and from
			 the Eastern Shore of Maryland to lead nearly 70 slaves out of slavery;
		Whereas, over the course of the next 11 years, from 1849
			 to 1860, Tubman became a famous conductor of the Underground Railroad,
			 proclaiming in her later years, “I never ran my train off the track and I never
			 lost a passenger.”;
		Whereas, since the journeys to freedom by Tubman took
			 place over the winter months when the nights were long and dark, her groups
			 made stops along the extensive Underground Railroad, first traveling to the
			 Quaker community of Poplar Neck in Caroline County, Maryland, eventually making
			 stops at the homes of Quaker abolitionist Thomas Garrett in Wilmington,
			 Delaware, and African-American abolitionist and future civil rights activist
			 William Still in Philadelphia, Pennsylvania, before final resettlement in
			 Canada;
		Whereas, in the late 1850s, Tubman began to speak before
			 abolitionist audiences to share her dedication and unwavering commitment to the
			 abolitionist cause and the emancipation of slaves;
		Whereas Tubman drew admiration from African-American
			 abolitionist Frederick Douglass, a fellow Eastern Shore native of Talbot
			 County, Maryland, who stated, “I know of no one who has willingly encountered
			 more perils and hardships to serve our enslaved people than you have.”;
		Whereas the National Underground Railroad Freedom Center,
			 located in Cincinnati, Ohio, recognizes Tubman as one the most famous
			 conductors along the Underground Railroad and has dedicated a theater in honor
			 of Tubman;
		Whereas, in 1859, Tubman purchased a home and several
			 acres of land in Auburn, New York, from William Henry Seward, then United
			 States Senator from New York and future Secretary of State for President
			 Abraham Lincoln;
		Whereas Tubman attended her first Women’s Rights
			 Convention in Boston, Massachusetts in 1860, beginning a lifelong commitment to
			 the suffrage movement;
		Whereas, at the start of the Civil War in 1861, Tubman
			 believed that a Union victory would be a key stepping stone to the abolition of
			 slavery and vowed to assist the cause, joining abolitionist Bostonians and
			 Philadelphians who traveled to Hilton Head Island, South Carolina to provide
			 aid to the Union war effort;
		Whereas Tubman used the skills that she learned evading
			 detection and capture on the Underground Railroad to serve as a spy and scout
			 for the Union camp at Port Royal, South Carolina in addition to providing care
			 to Union forces as a nurse and cook;
		Whereas, in 1863, the same year that the Emancipation
			 Proclamation was issued, Tubman became the first woman to lead an armed assault
			 during the Civil War on the Raid on Combahee Ferry;
		Whereas Tubman led bands of scouts along the marshes and
			 rivers of Port Royal, similar to those of her native Dorchester County, to map
			 the unfamiliar territory for Colonel James Montgomery, commander of the 2nd
			 Regiment South Carolina Volunteer Infantry (African Descent);
		Whereas, between June 1 and June 2, 1863, Tubman guided
			 Colonel Montgomery and a detachment of 300 men from the 2nd Regiment South
			 Carolina Volunteer Infantry (African Descent) through the mine-laden waters of
			 the Combahee River in Colleton County, South Carolina, where the Union forces
			 liberated nearly 750 slaves;
		Whereas Tubman assisted the newly liberated slaves in the
			 years following the raid and tended to wounded soldiers in the Commonwealth of
			 Virginia before returning to Auburn, New York after the conclusion of the Civil
			 War;
		Whereas Tubman dedicated the later years of her life to
			 promoting the women’s suffrage movement, traveling to New York City, New York,
			 Boston, Massachusetts, and Washington, District of Columbia, to speak before
			 countless women’s groups with fellow suffrage movement leaders Susan B. Anthony
			 and Emily Howland;
		Whereas, when asked if she believed women deserved the
			 right to vote, Tubman replied, “I suffered enough to believe it.”;
		Whereas, in 1903, Tubman deeded her property to the
			 African Methodist Episcopal Zion Church of Auburn, New York, to serve as a home
			 for the “aged and indigent colored people”, which opened on June 23, 1908, as
			 the Harriet Tubman Home for the Aged; and
		Whereas, having lived in the home named after her, Tubman
			 passed away on March 10, 1913, at the age of 93: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significance of the 100th anniversary of the death of Harriet Tubman, whose
			 dedication and unwavering commitment to serving in any capacity necessary to
			 pursue the promise of American ideals and the principles of humanity continue
			 to inspire all individuals who cherish freedom;
			(2)encourages the
			 people of the United States to honor and preserve the legacy of Tubman;
			(3)recognizes the
			 significance of the tireless work of Tubman and the other individuals who
			 bravely served to create the Underground Railroad network to achieve freedom
			 for those individuals enslaved during the Antebellum Era of the United States;
			 and
			(4)recognizes the
			 dedication and commitment of the Harriet Tubman Organization of Cambridge,
			 Maryland, and the Harriet Tubman Home, Inc. and the Harriet Tubman Boosters
			 Club, both of Auburn, New York, for preserving the heritage of the United
			 States and promoting the rich history of the United States.
			
